                 Case 3:17-cv-07210-SK Document 156 Filed 12/02/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   R. CHARLIE MERRITT
     KEVIN P. HANCOCK
 5   Trial Attorneys
     U.S. Department of Justice
 6   Civil Division, Federal Programs Branch
     1100 L Street NW
 7   Washington, DC 20005
 8   Telephone: (202) 514-3183
     Fax: (202) 616-8470
 9   E-mail: kevin.p.hancock@usdoj.gov

10   Counsel for Defendants

11
                                 UNITED STATES DISTRICT COURT
12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

13
      MARTIN CALVILLO MANRIQUEZ, et al.,
14                                                       No. 3:17-cv-7210-SK
15
                           Plaintiffs,
16                                                       NOTICE OF FILING
                v.
17
      UNITED STATES DEPARTMENT OF
18    EDUCATION and BETSY DEVOS, in her
19    official capacity as Secretary of Education,

20
                           Defendants.
21
22
              Pursuant to this Court’s October 24, 2019 Order Regarding Sanctions, ECF No. 130,
23
     Defendants hereby submit the Declaration of Mark A. Brown and, attached as an exhibit to that
24
     declaration, Defendants’ December status report regarding their compliance with the Court’s
25
     preliminary injunction. Defendants will move separately to file an attachment to the compliance
26
     report under seal pursuant to Civil Local Rule 79-5 in order to protect from public disclosure
27
     personally identifying information.
28


     Notice of Filing
     No. 3:17-cv-7210-SK
                                                     1
                 Case 3:17-cv-07210-SK Document 156 Filed 12/02/19 Page 2 of 2



     Dated: December 2, 2019                   Respectfully submitted,
 1
                                               JOSEPH H. HUNT
 2                                             Assistant Attorney General
 3                                             MARCIA BERMAN
                                               Assistant Branch Director
 4
                                               /s/ Kevin P. Hancock
 5                                             R. CHARLIE MERRITT (VA Bar No. 89400)
                                               KEVIN P. HANCOCK
 6                                             Trial Attorneys
                                               U.S. Department of Justice
 7                                             Civil Division, Federal Programs Branch
                                               1100 L Street NW
 8                                             Washington, DC 20005
                                               Telephone: (202) 514-3183
 9                                             Fax: (202) 616-8470
                                               E-mail: kevin.p.hancock@usdoj.gov
10
                                               Counsel for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Notice of Filing
     No. 3:17-cv-7210-SK


                                               2
